  Case 2:17-cv-06960-R-RAO Document 141 Filed 07/11/19 Page 1 of 2 Page ID #:1793


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
      Case No.       2:17-cv-06960-R-RAO                                             Date   07-11-19
      Title          Donald Burrows, et al. v. BMW of North America




      Present: The Honorable       R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                 Christine Chung                              Not Reported                             N/A
                   Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                  Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                            Not Present                                             Not Present
      Proceedings:              (IN CHAMBERS) Order Re: Plaintiff’s Ex Parte Application for
                                Reconsideration Re Order on Motion to Exclude Plaintiffs’ Expert Dan
                                Calef (DE 130)

I.            INTRODUCTION

        On September 24, 2018, this Court granted Defendant BMW North America LLC’s
(“Defendant”) Motion to Exclude Plaintiffs’ Expert Witness Dan Calef because (1) he relied in part on
undisclosed confidential documents to support three of his opinions, (2) he lacked the specialized
training and experience specific to the subject vehicle or N63 engine that would be helpful to the trier of
fact, and (3) his opinions did not meet the Daubert reliability standard. On June 18, 2019, Plaintiffs
Donald and Meagan Burrows (“Plaintiffs”) filed this ex parte application pursuant to Federal Rule of
Civil Procedure 60(b) and Local Rule 7-18 for reconsideration of the Court’s order excluding Calef on
the grounds that (1) a recent repair estimate following two failed smog tests revealed a crankcase
ventilation defect on the subject vehicle; (2) subsequent to this Court’s order excluding Calef, he
purchased and tested an N63 engine, including observing and/or testing for excessive engine oil
consumption caused by crankcase ventilation defects; and (3) on April 30, 2019, the Honorable Otis D.
Wright II ruled in another matter that Calef was qualified to testify about N63 engines.

        Defendant continues to deny that Calef qualifies as an expert for purposes of this case and,
therefore, requests that the Court deny Plaintiffs’ ex parte application. Alternatively, Defendant requests
that the Court set a hearing date with a proper briefing schedule so that Defendant will not be prejudiced
by Plaintiffs’ ex parte filing. Trial is set for July 23, 2019.

              For the following reasons, the Court DENIES Plaintiffs’ ex parte application.

///


CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:17-cv-06960-R-RAO Document 141 Filed 07/11/19 Page 2 of 2 Page ID #:1794


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
   Case No.     2:17-cv-06960-R-RAO                                               Date    07-11-19
   Title        Donald Burrows, et al. v. BMW of North America



II.        JUDICIAL STANDARD

        Rule 60(b) permits the Court to relieve a party or its legal representative from a final judgment,
order, or proceeding based on, among other reasons, “(2) newly discovered evidence that, with
reasonable diligence, could not have been discovered in time to move for a new trial under Rule 59(b)”;
or (6) any other reason that justifies relief.” Local Rule 7-18 similarly states that reconsideration may be
granted on the grounds of (in pertinent part): “(a) a material difference in fact or law from that presented
to the Court before such decision that in the exercise of reasonable diligence could not have been known
to the party moving for reconsideration at the time of such decision, or (b) the emergence of new
material facts or a change of law occurring after the time of such decision.” Plaintiffs contend that
Calef’s familiarity with the N63 engine subsequent to this Court’s order excluding him qualifies Calef to
now testify as an expert in this matter.

III.       DISCUSSION

         It has been approximately nine months since this Court ordered Calef’s exclusion as an expert
witness, yet Plaintiffs waited nearly until the date of trial to file this ex parte application. Plaintiffs have
not provided any justification for this dilatory filing, and there appears to be none given that Calef
apparently acquired his knowledge of the N63 engine no later than April 30, 2019. Given the proximity
to trial and the prejudice to Defendants of having to respond to this matter as an ex parte application, the
Court declines to reconsider its prior order granting the motion to exclude Calef as an expert witness.

IV.        CONCLUSION

      In light of the foregoing, the Court DENIES Plaintiff’s Ex Parte Application for Reconsideration
Re Order on Motion to Exclude Plaintiffs’ Expert Dan Calef (DE 130).

           IT IS SO ORDERED.

                                                                                         0         :    00
                                                     Initials of Preparer                              cch




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 2 of 2
